DETAILED ACTION 
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2022, 12/10/2021, 11/12/2021, 10/11/2021, 09/07/2021, 08/13/2021, 07/01/2021, 04/02/2021, 02/18/2021, 01/11/2021, 10/15/2020, 07/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the tree data structures” (i.e. a remote tree and a synch tree), see for example the limitation of dependent claim 7. The state of the tree data structures provide means for detecting a violation of a rule by an operation in the set of operations. Note support for this feature can be found at page 21 paragraph [0096].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 10,733,205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/935995
1. A computer-implemented method comprising: determining that a server state for content items stored by a content management system and a file system state for content items stored on a client device are out of sync, wherein the determining is based on at least one of: a server difference between the server state and a known synced state between the server state and the file system state, and a client difference between the file system state and the known synced state between the server state and the file system state; receiving a set of operations configured to converge the server state and the file system state based on the determining that the server state and the file system state are out of sync; detecting a violation of a rule by an operation in the set of operations; identifying resolution actions for the violation of the rule; and applying the resolution actions to the set of operations. 


2. The computer-implemented method of claim 1, wherein detecting the violation of the rule by the operation includes: identifying an operation type for the operation in the set of operations; selecting a set of rules associated with the operation type; and determining that the rule in the set of rules is violated by the operation. 

3. The computer-implemented method of claim 1, further comprising providing the set of operations for execution on the client device. 

4. The computer-implemented method of claim 1, further comprising providing the set of operations for execution by the content management system. 

5. The computer-implemented method of claim 1, wherein the set of operations are a client set of operations configured to operate on the content items stored on the client device. 

6. The computer-implemented method of claim 1, wherein the set of operations are a server set of operations configured to operate on the content items stored by the content management system. 


7. The computer-implemented method of claim 1, wherein the server state is represented by a remote tree, the known synced state is represented by a sync tree, and the file system state is represented by a local tree. 
8. The computer-implemented method of claim 7, wherein the local tree and the sync tree are stored on the client device. 



9. A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: determine that a server state for content items stored by a content management system and a file system state for content items stored on a client device are out of sync, wherein the determination is based on at least one of: a server difference between the server state and a known synced state between the server state and the file system state, and a client difference between the file system state and the known synced state between the server state and the file system state; generate a set of operations configured to converge the server state and the file system state based on the determination that the server state and the file system state are out of sync; detect a violation of a rule by an operation in the set of operations; identify resolution actions for the violation of the rule; and perform the resolution actions to the set of operations. 

10. The non-transitory computer-readable medium of claim 9, wherein the instructions further cause the computing system to: identify an operation type for the operation in the set of operations; select a set of rules associated with the operation type; and determine that the rule in the set of rules is violated by the operation. 


11. The non-transitory computer-readable medium of claim 9, wherein the instructions further cause the computing system to provide the set of operations for execution on the client device. 

12. The non-transitory computer-readable medium of claim 9, wherein the instructions further cause the computing system to provide the set of operations for execution by the content management system. 

13. The non-transitory computer-readable medium of claim 9, wherein the set of operations are a server set of operations configured to operate on the content items stored by the content management system. 
14. The non-transitory computer-readable medium of claim 9, wherein the server state is represented by a remote tree, the known synced state is represented by a sync tree, and the file system state is represented by a local tree. 
15. The non-transitory computer-readable medium of claim 14, wherein the local tree and the sync tree are stored on the client device. 
16. A system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine that a server state for content items stored by a content management system and a file system state for content items stored on a client device are out of sync, wherein the determination is based on at least one of: a server difference between the server state and a known synced state between the server state and the file system state, and a client difference between the file system state and the known synced state between the server state and the file system state; receive a set of operations configured to converge the server state and the file system state based on the determination that the server state and the file system state are out of sync; detect a violation of a rule by an operation in the set of operations; identify resolution actions for the violation of the rule; and perform the resolution actions to the set of operations. 
17. The system of claim 16, wherein the instructions further cause the one or more processors to: identify an operation type for the operation in the set of operations; select a set of rules associated with the operation type; and determine that the rule in the set of rules is violated by the operation. 
18. The system of claim 16, wherein the set of operations are a server set of operations configured to operate on the content items stored by the content management system. 
19. The system of claim 16, wherein the server state is represented by a remote tree, the known synced state is represented by a sync tree, and the file system state is represented by a local tree. 
20. The system of claim 19, wherein the local tree and the sync tree are stored on the client device. 


US 10,733,205 B2
1. A computer-implemented method comprising: determining that a server state for content items stored by a content management system and a file system state for content items stored on a client device are out of sync wherein the determining is based on at least one of: a server difference between a remote tree representing the server state and a sync tree representing a known synced state between the server state and the file system state, and a client difference between a local tree representing the file system state and the sync tree representing the known synced state between the server state and the file system state; receiving a set of operations configured to converge the server state and the file system state based on the determining that the server state and the file system state are out of sync; detecting a violation of a rule by an operation in the set of operations; identifying resolution actions for the violation of the rule; and applying the resolution actions to the set of operations. 

2. The computer-implemented method of claim 1, wherein detecting the violation of the rule by the operation includes: identifying an operation type for the operation in the set of operations; selecting a set of rules associated with the operation type; and determining that the rule in the set of rules is violated by the operation. 
    
3. The computer-implemented method of claim 1, further comprising providing the set of operations for execution on the client device. 
    
4. The computer-implemented method of claim 1, further comprising providing the set of operations for execution by the content management system. 
 
6. The computer-implemented method of claim 1, wherein the set of operations are a client set of operations configured to operate on the content items stored on the client device. 
     
7. The computer-implemented method of claim 1, wherein the set of operations are a server set of operations configured to operate on the content items stored by the content management system. 

(See claim 1 above, for claim 7)


 
5. The computer-implemented method of claim 1, wherein the local tree and the sync tree are stored on the client device. 
   
    
8. A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: determine that a server state for content items stored by a content management system and a file system state for content items stored on a client device are out of sync wherein the determination is based on at least one of: a server difference between a remote tree representing the server state and a sync tree representing a known synced state between the server state and the file system state, and a client difference between a local tree representing the file system state and a sync tree representing a known synced state between the server state and the file system state; generate a set of operations configured to converge the server state and the file system state based on the determination that the server state and the file system state are out of sync; detect a violation of a rule by an operation in the set of operations; identify resolution actions for the violation of the rule; and perform the resolution actions. 
    
9. The non-transitory computer-readable medium of claim 8, wherein the instructions further cause the computing system to: identify an operation type for the operation in the set of operations; select a set of rules associated with the operation type; and determine that the rule in the set of rules is violated by the operation. 
    
10. The non-transitory computer-readable medium of claim 8, wherein the instructions further cause the computing system to provide the set of operations for execution on the client device. 
    
11. The non-transitory computer-readable medium of claim 8, wherein the instructions further cause the computing system to provide the set of operations for execution by the content management system. 
    
12. The non-transitory computer-readable medium of claim 8, wherein the set of operations are a server set of operations configured to operate on the content items stored by the content management system. 
    







13. A system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine that a server state for content items stored by a content management system and a file system state for content items stored on a client device are out of sync, wherein the determination is based on at least one of: a server difference between a remote tree representing the server state and a sync tree representing a known synced state between the server state and the file system state, and a client difference between a local tree representing the file system state and a sync tree representing a known synced state between the server state and the file system state; receive a set of operations configured to converge the server state and the file system state based on the determination that the server state and the file system state are out of sync; detect a violation of a rule by an operation in the set of operations; identify resolution actions for the violation of the rule; and perform the resolution actions. 
    
14. The system of claim 13, wherein the instructions further cause the one or more processors to: identify an operation type for the operation in the set of operations; select a set of rules associated with the operation type; and determine that the rule in the set of rules is violated by the operation. 
    
15. The system of claim 13, wherein the set of operations are a server set of operations configured to operate on the content items stored by the content management system. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169